Citation Nr: 1308797	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected patellofemoral syndrome of the knees. 

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected patellofemoral syndrome of the knees.  

5.  Entitlement to service connection for bilateral shin pain, to include as secondary to service-connected patellofemoral syndrome of the knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1999 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues of entitlement to service connection for an eye disability, an acquired psychiatric disability, and Bell 's palsy, as well as entitlement to an increased disability rating for the left knee, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2012 statement, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for arthritis of the bilateral knees.  

2.  A current right ankle disability was not manifested during service and is not causally or etiologically related to service.  

3.  A disability manifested by back pain is not currently shown. 

4.  A disability manifested by shin pain is not currently shown, and any shin pain symptoms are not causally or etiologically related to service or to the Veteran's service-connected patellofemoral pain syndrome.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for arthritis of the bilateral knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A disability manifested by back pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

4.  A disability manifested by bilateral shin pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through VCAA letters dated September 2009 and July 2010, prior to the decisions on appeal, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records, VA examination reports, private treatment records, Social Security Administration records, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in August 2010 in relation to his claimed shin disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  Therefore, the examination report is adequate to decide the claim of service connection for a shin disability.  Thus, further examination is not necessary regarding that issue.

Regarding the issue of service connection for a back disability, the Board has found as a fact that there is no currently diagnosed disability of the back.  Because there is no current disability, which competent medical opinion could relate to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the a back disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Similarly, regarding the Veteran's right ankle claim, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of the right ankle.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the right ankle.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Withdrawal - Arthritis of the Bilateral Knees

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  In March 2010, the Veteran perfected an appeal as to the issue of service connection for arthritis of the bilateral knees.  In a September 2012 statement, however, he indicated that he wished to withdraw his appeal regarding that issue.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to that issue, and the issue of entitlement to service connection for arthritis of the bilateral knees is dismissed.

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Ankle

Service treatment records are silent regarding any complaints, treatment, or diagnosis of the right ankle.  The Veteran asserts that he injured his right ankle when he was run over by a humvee in training.  The Board notes that despite extensive treatment for the Veteran's knee and other complaints, the Veteran's service treatment records do not indicate any injury to the Veteran's right ankle.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Additionally, the November 2003 service separation examination report reflects that the Veteran was examined and no ankle disability was noted in the Veteran's complaints or the examiner's findings.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Finally, the Veteran did not claim that symptoms of his ankle disability began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements and finds that the Veteran's current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the evidence is against a finding of an ankle injury during service.

Without an event, injury, disease, or symptomatology during service to relate any current ankle disability to, the Board finds that the Veteran's disability did not manifest during service nor is it causally or etiologically related to service.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a right ankle disability.  As the preponderance of the evidence is against the claim of service connection for a right ankle disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Back Disability

The Veteran's current treatment records show complaints of back pain in November 2011.  The Veteran reported a history of back pain for two years with worsening in the prior two months.  The Veteran was afforded radiological studies, which showed no fracture-dislocation or arthritic changes.  The remainder of the Veteran's treatment records are silent regarding the Veteran's low back complaints. 

To establish a right to compensation for a present disability, a Veteran must show a current disability.  Although back pain was noted in the Veteran's treatment records, there was no evidence of a diagnosable back disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Back pain alone is not a disability in the absence of an underlying disease or injury. 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran as a lay person is competent to describe back pain , a disability manifested by back pain is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent). 

As the presence or diagnosis of a disability manifested by back pain cannot be made by the Veteran a lay person based on his own personal observation, such a disability is not a simple medical condition.  No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a disability manifested by back pain. 

For this reason, the Veteran's statements to the extent the statements imply a disability manifested by back pain, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a disability manifested by back pain in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim when addressing the presence of a current disability. 

The Board notes no medical diagnosis or symptoms reported by the Veteran that later support a diagnosis by a medical professional. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has a current disability manifested by back pain, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no valid claim for service connection, the Board need not reach the question of credibility of the Veteran's statements or the Veteran's competency or credibility with regard to his opinion as to the onset or cause of his back pain. 

In the absence of competent evidence of a current disability manifested by back pain, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Service Connection - Shins

On the Veteran's November 2003 separation report of medical history, the Veteran noted no impaired use of his legs and no bone deformity.  On the corresponding report of medical assessment, the examiner noted a chronic history of bilateral patellofemoral pain syndrome versus jumper knees, seen by ortho and physical therapy, but an otherwise normal examination.  The remainder of the Veteran's service treatment records are also silent for any complaints, treatment, or diagnosis related to the shins, or any injuries that could be related to the shins.  

Post-service, the record is also silent for any treatment, complaints, or diagnosis of a shin disability.  The Veteran was afforded a VA examination in August 2010.  At that time, the examiner reviewed the claims file and provided a physical examination.  He diagnosed the Veteran with subjective shin pain with normal examination of the legs.  

The Board again notes that to establish a right to compensation for a present disability, a Veteran must show a current disability.  Although shin pain was noted in the Veteran's August 2010 examination, there was no evidence of a diagnosable shin disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Back pain alone is not a disability in the absence of an underlying disease or injury. 

Although the Veteran as a lay person is competent to describe shin pain , a disability manifested by shin pain is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent). 

As the presence or diagnosis of a disability manifested by shin pain cannot be made by the Veteran a lay person based on his own personal observation, such a disability is not a simple medical condition.  No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a disability manifested by shin pain. 

For this reason, the Veteran's statements to the extent the statements imply a disability manifested by shin pain, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a disability manifested by shin pain in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim when addressing the presence of a current disability. 

The Board notes no medical diagnosis or symptoms reported by the Veteran that later support a diagnosis by a medical professional. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has a current disability manifested by back pain, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no valid claim for service connection, the Board need not reach the question of credibility of the Veteran's statements or the Veteran's competency or credibility with regard to his opinion as to the onset or cause of his shin pain. 

Even though the Veteran does not have a current diagnosis, the board also notes that the examiner found the Veteran's shin pain to be less likely than not due to the patellofemoral pain syndrome.  He opined that his asymptomatic flatfeet might be a factor in his anterior tibial muscular pain.  Therefore, even if the Veteran's shin pain was a manifestation of a diagnosable disability, the disability would be unrelated to the Veteran's service or his service-connected disability.  

In the absence of competent evidence of a current disability manifested by shin pain, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal on the issue of entitlement to service connection for arthritis of the bilateral knees is dismissed.

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a low back disability, to include as secondary to service-connected patellofemoral syndrome of the knees, is denied.  

Entitlement to service connection for bilateral shin pain, to include as secondary to service-connected patellofemoral syndrome of the knees, is denied.  


REMAND

The Veteran claims that he has a right foot disability that is caused or aggravated by his service-connected patellofemoral syndrome of the knees.  The Veteran does have a current disability of the feet diagnosed as pes planus.  This disability pre-existed service and therefore may not be service-connected on a direct basis; however, secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).

As the Veteran has a current disability and a service-connected disability and has asserted that the service-connected disability has caused additional pain and symptoms of the feet, the Board finds that a VA examination is necessary to determine whether the Veteran has a right foot disability caused by or aggravated by his knee disability.   

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran's should be afforded a VA examination related to the right foot.  All indicated testing should be accomplished.  The examiner should provide a diagnosis of all disabilities of the right foot and respond to the following:

a.)  Provide an opinion as to whether it is at least as likely as not that any foot disability, other than the Veteran's pes planus, is causally or etiologically related to service. 

b.)  Provide an opinion as to whether it is at least as likely as not that any foot disability, to include the Veteran's pes planus, was aggravated (permanently worsened) by his patellofemoral syndrome of the knees.  If so, the examiner should provide a baseline level of severity and indicate the degree of aggravation.  

All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


